Citation Nr: 0016610	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for status post 
residuals of right knee injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from March 1976 to 
December 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which, 
in pertinent part, continued the 20 percent disability rating 
in effect for the veteran's service-connected right knee 
disorder.

In October 1998, the Board remanded this case for the purpose 
of providing the veteran a hearing in accordance with his 
request.  In March 2000, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
Unfortunately and notwithstanding the thorough and exhaustive 
efforts undertaken by the RO to prepare this case for 
appellate review, the Board finds that a remand is necessary 
so that the Board has a complete record upon which to decide 
the veteran's claim. 

At his hearing in March 2000, the veteran testified that he 
had seen a private physician, Dr. Detman, for treatment for 
his right knee condition on at least four occasions in 1999.  
He also referenced receiving VA treatment in 1999, although 
the last VA records associated with the claims file are dated 
in 1996.  Since the last outpatient records before the Board 
are now approximately four years old, the more recent VA and 
private treatment records are needed so that the Board can 
determine the current severity of the veteran's right knee 
disorder.  Accordingly, these records must be obtained.

Furthermore, the VA examiner in 1997 rendered a diagnosis of 
"partial ankylosis" of the right knee secondary to surgery.  
However, the 1996 VA treatment records reported excellent 
post-operative recovery, including full range of right knee 
motion.  This contradiction in the medical evidence must be 
resolved so that the Board can assign the appropriate rating 
for the veteran's right knee disorder.  Accordingly, another 
VA examination is needed.

At the hearing in 2000, the veteran testified as to absences 
from employment due to either pain associated with his right 
knee condition or the necessity of reporting for medical 
treatment for this condition.  While this case is in remand 
status, the RO should advise him that he should submit any 
documentation about missing work that would support his 
contention that this was the result of his right knee 
disorder.

In the 1998 written presentation, the veteran's 
representative requested that the Board consider whether the 
veteran is entitled to a separate rating for arthritis of the 
right knee.  Where the medical evidence shows that the 
veteran has arthritis of a joint and where the diagnostic 
code applicable to his disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under Diagnostic Code 5003 may be assigned only if 
there is additional disability due to limitation of motion.  
VAOPGCPREC 23-97.  The veteran's right knee condition is 
rated under Diagnostic Code 5257, which is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  If the veteran has arthritis of the right 
knee and it is part of the service-connected disability, he 
may be able to receive a separate evaluation for arthritis 
with limitation of motion under Diagnostic Code 5003 and for 
other impairment of the knee with subluxation or lateral 
instability under Diagnostic Code 5257.  However, the RO has 
not considered whether the veteran is entitled to service 
connection for arthritis of the right knee, and, if so, 
whether a separate rating is warranted.  Accordingly, after 
completion of the requested development, the RO should 
consider this issue.

Accordingly, although the Board sincerely regrets the 
additional delay, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
medical records from the VA Medical 
Center in Little Rock for all treatment 
since 1996.

2.  The RO should contact the veteran and 
request that he provide a list of all 
private medical treatment that he has 
received for his right knee disorder 
since 1995.  He should also provide the 
necessary authorization for the release 
of information to the VA.  The veteran is 
hereby advised that the Board is 
particularly interested in obtaining all 
the records of the treatment afforded to 
him by Dr. Detman in 1999, and that 
failure to provide those records or to 
cooperate in any way with the development 
of his claim could result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  If any of the veteran's 
private treatment records are not 
obtained, the RO should inform the 
veteran and his representative of that 
fact, and allow the veteran an 
opportunity to obtain the records and 
submit them, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).  

3.  The RO should advise the veteran to 
submit any documentation about his time 
missed from work in 1999 and 2000 that 
would support his contention that this 
was the result of his right knee 
disorder.

4.  After obtaining the veteran's VA and 
private treatment records and/or allowing 
him an opportunity to submit his private 
treatment records, the RO should schedule 
him for a VA examination to evaluate his 
right knee disorder.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected right knee disorder.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  Any 
limitation of motion or functional 
limitation of the right knee that is 
attributable to the service-connected 
condition should be identified.  

The examiner is asked to render opinions 
as to (a) whether any existing 
degenerative joint disease (arthritis) of 
the right knee is part of the service-
connected knee disorder; (b) whether the 
veteran has ankylosis of the right knee 
(see 1996 VA treatment records showing 
full range of motion versus 1997 VA 
examination report diagnosing partial 
ankylosis), and, if so, whether any 
existing ankylosis is favorable or 
unfavorable and in which position the 
knee is ankylosed as stated in degrees; 
and (c) whether the veteran has any 
laxity, subluxation, or instability of 
the right knee, and, if so, the severity 
of such findings.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the examination report is in compliance 
with the directives of this REMAND.  If 
the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for his right knee 
disorder, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  In readjudicating 
this claim, the RO should consider 
whether the veteran has degenerative 
disease or traumatic arthritis of the 
right knee that is part of his service-
connected knee disorder, and, if so, 
whether a separate evaluation for 
arthritis is warranted, see VAOPCGPREC 
23-97.

7.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the veteran an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  The Board intimates no opinion as to the 
ultimate disposition of the issue on appeal.  The veteran 
need take no further action until he is further informed and 
no inference should be drawn regarding the final disposition 
of this claim as a result of this Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



